DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022  has been entered.
Claims 1-3 and 5-27 and 39-47 are pending.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 6/13/2022  are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-27, in the reply filed on 6/16/2020 is again acknowledged.  
Acknowledgement of the specie election of the combination of glycation and glycosylation made on 11/29/2021 without traverse. Claim 43 stands withdrawn.
Claims 1-3, 5-27, 39-42 and 44-47 as the read on the specie combination of glycation and glycosylation as the PTM  are under examination.
Claim Suggestion
To improve the clarity of  claim 1 the following is suggested for line 4:
“… adjusting the concentrations of the one or more analytes in the cell culture medium with a duty cycle feedback controlled continuous nutrient feed …..”.
This claim suggestion does not put the application in condition for allowance. It is merely suggested to improve clarity. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8-25, 39-42 and 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “adjusting a duty cycle feedback controlled continuous nutrient feed the concentration of the one or more analytes  in the cell culture medium to maintain steady-state concentrations of the one or more analytes in the cell culture medium at a predefined set-point between about 1 g/L to about 10 g/L …..” where the underline portion is the newly recited limitation. This limitation is New Matter.
Neither the claims nor the specification as filed disclose a genus of analytes where the steady-state concentration of the analytes  is maintained in the range of a predefined set-point between about 1 g/L to about 10 g/L. The only predetermined analyte concentration that is defined is glucose. See original claims 7-11 which correspond to the claims under examination. This is also disclosed by the specification at page 2, lines 24-26. 
At page 3 (lines 3-10) of the specification, the analyte concentration is adjusted to match a predetermined analyte concentration  that maintains the PTMs of proteins in the cell culture medium to 1.0 to 30%. Again, the specification only discloses a predetermined analyte concentration set-point for the analyte specie of glucose. There is no disclosure that this or any other pre-defined glucose concentrations  or ranges thereof are applicable to a broader genus of analytes. There is no disclosure of particular values for other possible analytes.
Therefore, Applicant was not in possession of the invention at the time of filing.
Claims 1-3, 5-27, 39-42 and 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	
	To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
	In the instant case, the specification lacks written description for more than two analytes that are related to controlling the level of glycation or glycosylation in a protein. The specification also fails to describe the relationship between the analyte and the nutrient to modify PTM except when the nutrient is the analyte as in the case of glucose.
While a function is claimed – that post-translational modification of a bioproduct in a cell culture medium  can be controlled to 1.0 to 30 percent by maintaining  steady-state concentrations of one or more analytes by providing a steady-state addition of a dose of nutrients  over time near or at the rate the  nutrients  are taken  up or consumed by the cells where  by a duty cycle feedback  control using Raman spectroscopy of cell culture analytes  -- there is a lack of support in the claims and specification as to what analytes (the structure element of “structure + function” language) contribute to glycation and/or glycolysis of proteins such that their concentrations  can be controlled by continuous addition of nutrients by the claimed method to maintain  a post-translational modification of a bioproduct in a cell culture medium  to 1.0 to 30 percent. 
The specification discloses at page 6 that one embodiment provides for monitoring and controlling one or more process variables to improve product quality and consistency. Process variable include  concentrations of glucose, amino acids, vitamins, etc. these process variables can be analyzed  by in situ  Raman spectroscopy. The use  of real-time Raman spectroscopy allows for the process variable  within the cell culture to be continuously or intermittently monitored and automated feedback controllers main the process variables at predetermined set-points or maintain specific feeding protocols that delivers variable amounts of agent to the bioreactor to maximize bioproduct quality (lines 10-24).
Components that can be monitored and/or controlled include nutrients  such as amino acids and vitamins, lactate growth factors, etc. (page 7, lines 14-17). Nutrients include simple sugars such as glucose, vitamins, amino acids, etc. (page 7, lines 18-24). The specification disclose that controlling nutrient concentrations and other process variables in the cell culture modulates one or more post-translational modifications of a protein (page 7, lines 28-31).
At page 8, PTMs are identified  but there is not disclosure regarding what analytes can be controlled to maintain the PTM in the claimed range.
The specification is entirely dedicated  to limiting glycation of a protein produced by a cell culture by analyzing glucose by Raman spectroscopy and controlling the concentration of glucose nutrient at a predefined set point as recited in the methods of claims 1 and 26. Specification page 2, line 23 to page 3, line 10; page 3, lines 26-31; and the Examples.
The specification fails to disclose any other analyte that can be controlled by the claimed method to affect the PTM of glycation. The specification fails to provide any disclosure of an analyte that can be controlled by the claimed method to affect the PTM of glycolysis. The  claims cover all possible analytes in a cell culture that might control glycation or glycosylation PTM of a protein but only describes glucose for doing so with regard to glycation where glucose is the analyte and nutrient.
	In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Thus,  skilled artisan cannot envision from the specification what analyte other than glucose controls glycation of protein or any analyte than controls glycosylation. The skilled artisan also cannot envision what other nutrients than glucose will affect analyte concentration where glucose is the analyte. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In the absence of sufficient recitation of distinguishing identifying characteristics of cell culture analytes that control glycation or glycosylation, the specification does not provide adequate written description of the claimed genus. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
The prior art does teach some compounds that can be controlled to regulate glycation. Moretto teaches that lactate and/or glucose can be controlled in a cell culture to regulate the degree of glycation of a recombinant protein vide infra. Rives teaches that the amino acids asparagine and glutamate regulate glycosylation vide infra. Thus, more than two nutrients  (or analytes) that control glycation or glycolysis  were not found to be reasonably taught or suggested by the prior art of the prior art at the time of filing of the claimed invention.
	Thus, claims 1 and 26  lack written description regarding the analytes that can be controlled by continuous nutrient addition to regulate  PTM glycolysis  or glycation to maintain the PTO modification to 1.0 to 30 percent by the claimed method. Applicant was not in possession of the full scope of claims 1 and 26  at the time of filing. 

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9-11 are rejected because the “predetermined” glucose “concentration” lacks antecedent basis in claim 1. That is, neither claims 1 nor 7 refer to a predetermined concentration of anything.
Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
The claims recite the limitations that in situ Raman spectroscopy is used to “determine concentrations of the one or more analytes” and adjusting “with a duty cycle feedback controlled continuous nutrient feed” and “wherein at least one of the predetermined analyte concentrations” maintain post-translational modification of proteins in the cells culture medium to 1.0 to 30 %. 
Regarding the phrase “with a duty cycle feedback controlled continuous nutrient feed,” the specification does not provide a definition or even any elaboration of the meaning of “duty cycle.” The specification only discloses that “the nutrients may be added to the cell culture, via the nutrient pump, in a duty cycle. For instance, in this aspect, the addition of10 the nutrients may be staggered or occur intermittently over a period of time” (page 12, lines 7-10). A search of the patent literature shows some references to the delivery of nutrients to plants using a duty cycle. Wasserman (US 5675931) discloses the following: “controller establishes a duty cycle of the light source and controls both the duty cycle and the delivery of water and nutrients” (abstract).
Thus, a “duty cycle” is interpreted to mean that the nutrients are delivered continuously in a defined cycle that is controlled by a feedback system.
The claims as amended recite the limitation : “wherein the post-translational modifications comprises more than one post-translational modification selected from the group consisting of glycation, glycosylation, …..”. Glycation is the non-enzymatic covalent attachment of a sugar to a protein or lipid  which is known in the prior art and as disclosed by the specification (pages 1-2). Glycosylation is the enzymatic attachment of a sugar to a protein or lipid.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-24, 26, 27 and 44-47  are rejected under 35 U.S.C. 103 as being unpatentable over Moretto et al. (WO 2016/196315; cited in the IDS filed 1/6/2019; published 08 December 2016 and priority to 29 May 2015 and 04 March 2015) in view of  Rives (US 9290568), as evidenced by Kaufmann et al. (US 20130177919) and Culka et al. (Spectrochimica Acta Part A (2010) 77: 978-983).
Moretto teaches a method for controlling the post-translational modification of glycation of recombinant proteins in cell culture (abstract).
Claim 1 of the publication teaches a cell culture method for minimizing unwanted protein glycation by spectrophotometrically determining the level of glucose (claim 45 to a sugar) in a cell culture that is supplied with an amount of glucose where the amount and/or frequency of glucose supplied to the cell culture based on the determined level to maintain levels below a set-point. Claim 19 of the publication specifies that the level of glucose is determined using Raman spectroscopy where claim 13 recites that the set point is 2 to 2.5 g/L which is a range that encompasses the instantly claimed specie of 2.0 g/L (instant claim 10). Claim 3 of the publication defines the glycation limit as 5% protein glycation, which are species that anticipates the claimed ranges of 1.0 to 20% (instant claim 12) and 5.0 to 10% (instant claim 13). 
At page 9, Moretto teaches that the glucose is supplied at a constant fashion to the cell culture with no interruptions over a culture period and at a sufficient rate to maintain target glucose levels (e.g. predefined set points. Moretto teaches that the glucose is added continuously to the culture at one or more rates. The glucose is supplied continuously but the rate is changed periodically to adapt to fluctuations in glucose consumption and demand (lines 16-20; claims 1 and 26 to continuous supply of nutrient (glucose) over time or near or at the rate of nutrient up take or consumption by the cells). 
Alternatively, glucose can be supplied as a bolus at a various intervals (page 10, lines 9-25). 
Moretto teaches that the level of glucose is evaluated on a continuing basis (instant claim 14) and/or monitoring at regular intervals (instant claim 16) such as once per minute, one per hour (instant claim 20), twice per hour, daily (instant claim 21), weekly, monthly, etc. (page 34, lines 1-8) which is also interpreted as a duty cycle. The glucose can also be every 5 minutes (instant claim 17), every 10 minutes (instant claim 18), every 20 minutes, every 40 minutes or less frequently (page 30, lines 9-20).
Moretto teaches that the volume of the bioreactor is at least 0.5 L, at least 1 L, at least 250 L, … at least 7500 L, at least 10,000 L (page 36, lines 24-300). These are all ranges that encompass the claimed range of between about 2L to about 10,000L (claim 47).
Moretto additionally teaches in the generic disclosure that the glucose set point can be from 0.1 g/L to 1 g/L to minimize glycation (page 5, lines 20-24). This is a range that overlaps the claimed range of 1.0 g/L (claim 11).
Regarding the limitations to a duty cycle with continuous controlled nutrient feed  (claims 1 and 26), Moretto teaches continuous control of the system by using online Raman spectroscopy to reduce the level of glycation of a therapeutic antibody. The semi-continuous feeding of a glucose stock solution to the production culture is directed by a feedback control infrastructure built around an Object Linking and Embedding
(OLE) for Process Control (OPC) software platform working in conjunction with both the
Raman spectroscopic instrument host software and bioreactor control software which controls the glucose concentration in the production culture (page 25, lines 5-24).

The disclosure at page 61 demonstrates that the amount of added nutrient is dependent on the target component concentration which is interpreted to be the analyte and that the measured value by Raman spectroscopy is compared to the target component concentration and the nutrient feed is adjusted accordingly which is due to feedback:
    PNG
    media_image1.png
    302
    967
    media_image1.png
    Greyscale

Moretto teaches that algorithms can be used to adjust the desired level of glucose based on various parameters. The predictive models take into account the levels of glucose and viable cell density prediction and can be used to calculate the glucose uptake (GUR) of the system. The GUR is used to predict glucose consumption and thus to determine how much nutrient feed is required to maintain the system around a given-set point (page 34, lines 22-34). 
Regulation of the glucose level comprises decreasing the amount and/or frequency of glucose supplied to the cell culture when the glucose levels are above the set point. Likewise, the glucose amount and/or frequency of glucose supplied can be increased with the glucose levels are below the set point. The regulation comprises maintaining of the amount and/or frequency of glucose supplied to the cell culture when steady state glucose levels are within 0.15 g/L, within 0.25 g/L, within 0.4 g/L or within 0.5 g/L (page 8, lines 6-13). 
From this disclosure, the ordinary artisan would reasonably conclude that glucose levels are measured and maintained by the frequency and amount of supplying glucose to maintain a steady state of the glucose level around a given set point (instant claims 1 and 26 to steady state addition of glucose amounts over time to maintain the GUR). 
The amount of glucose added to a cell culture is managed through the  implementation of a duty cycle feedback control automation in response to the measured levels of lactate and/or glucose in the cell culture (page 5; lines 7-15; instant claim 22 to automatic adjustment of glucose levels).
Glucose levels are measured and maintained by the frequency and amount of supplying glucose to maintain a steady state of the glucose level around a given set point (instant claims 1 and 26) to steady state addition of glucose amounts over time to maintain the GUR). Thus, the amount of glucose and selection of the time frame is relative to the desired steady state.
Adjustment of the glucose level is done automatically (page 35, lines 12-20). As glucose is the analyte, this would reasonably  result in the adjustment of the analyte concentration (claim 22). 
In Example 1 (beginning at page 44), Moretto teaches a Raman-based process to control the level of glycation (instant claims 1, 2 and 26) of a therapeutic antibody (instant claim 3) in CHO cells (pages 44-46; instant claims 5 and 6). Using a glucose specific in situ Raman probe, the concentration of glucose (claims 7 and 26) was monitored and using the feedback control method, the percent glycation was reduced from about 9% to about 4% by controlling the glucose concentration to 2 g/L (page 45, lines 19-21). 4% glycation is a specie that anticipates the claimed range of 1.0 to 30% (claims 1 and 26) and 1 to 20% (claim 12).  A glucose concentration of  2g/L is a specie that is wholly encompassed by  the claimed range of 1.0 g/L to about 10 g/L (claim 1), 1.0  to 8.0  g/L (instant claims 8 and  26) and 1.0 to 3.0 g/L (instant claims 8, 9 (to 2.0 g/L) and 27). 
The culture conditions are described at pages 51-52. The study in Example 1 utilized  DG44 CHO cells to produce the human antibody. Kaufmann teaches that the CHO DG44 cell line secretes recombiant human antibodies ([0284]; instant claim 26 to secretion of the protein).
Moretto teaches that when glucose was to be continuously fed (claims 1 and 26 to continuous feeding of the glucose nutrient) based on Raman feedback control, 200 g/L glucose was used to a target culture concentration  of 2 g/L (page 52, lines 5-10).
Only glucose was analyzed in this example. That is, lactate was not analyzed (claim 46).
While Moretto teaches the control of glycation as the PTM, Moretto does not teach that the PTM to be controlled is glycosylation (claims 1 and 26) where at least three (2 in addition to glucose; claim 24) analytes are quantified.
Moretto further teaches that his method further provides for the determination of the levels of other culture components such as glutamine, glutamate (amino acids; claim 45) or ammonium (page 17, lines 27-32). 
Rives teaches methods to control oligosaccharide distribution in recombinantly-expressed proteins (col. 1, lines 50-55). In one embodiment, the recombinantly-expressed protein sample is produced by a CHO cell line (col. 2, lines 26-27). 
The method includes modulating the concentration of glutamine and asparagine in specific concentration ranges in a cell culture medium to control oligosaccharide distribution on a protein (e.g., post-translational modification; col. 3, lines 5-29). 
The concentration of asparagine and/or glutamine are modulated to a level of greater than about 0.4 g/L, 0.6 g/L, 0.8 g/L, 1.0 g/L, 1.2 g/L, 1.4 g/L, 1.6 g/L, 1.8 g/L or 2 g/L (col. 3, lines 16-30). These values are reasonably  interpreted as predefined  set points as they are predetermined values to control the glycosylation. A concentration of 1.0 g/L and 2.0 g/L are species that anticipate the claimed ranges for the predefined set points of claim 1 to about 1 to about 10 g/L.
The cell culture medium includes asparagine and/or glutamine (col. 4, lines 12-17). Rives teaches that cell culture nutrients include amino acids (col. 12, lines 43-50). Thus, when the glutamine and/or asparagine are present in the medium they are reasonably interpreted as nutrients.
In particular, control over glycosylation distribution of protein produced by the cell culture can be exerted by maintaining the appropriate asparagine and/or glutamine concentration in the cell culture expressing the proteins of interest (col. 18, lines 54-58).
Culka teaches that amino acids including asparagine can be determined by Raman spectroscopy (abstract; Table 1 and section 3.1.2).
It would have been obvious to one of ordinary skill in the art to additionally determine the level of asparagine and glutamine to optimize a nutrient feeding strategy for asparagine and glutamine to result in optimal glycosylation of a fusion protein such as an antibody  in the method of Moretto. The ordinary artisan would have been motivated to do so because Rives teaches that recombinant antibodies made by CHO cells are subject to glycosylation.  The ordinary artisan would have had a reasonable expectation that one could monitor the and adjust the  glutamine and/or asparagine levels in a CHO culture to control glycosylation because Moretto teaches that  the level of glutamine can be determined and controlled by feeding. Additionally, Rives teaches that the level of glycosylation can be controlled by detection of asparagine and/or glutamine feeding strategies while Culka teaches that asparagine can also be detected by Raman technology. 
Moretto as modified by Rives does not teach that the asparagine and/or glutamine are added continuously to maintain a steady-state concentration  of nutrients he predefined set point. It would have been further obvious to add the asparagine and/or glutamine continuously to the cell culture since Moretto teaches that glucose (a nutrient for the cell)  can be added continuously or by bolus to maintain the steady-state concentration at a predefined point. Thus, this is the selection from  a finite number of known and predictable choices to add a nutrient to a cell culture (MPEP 2142, E obvious to try rationale). The ordinary artisan  would have had a reasonable expectation that one could add glutamine and/or asparagine continuously because continuous addition is taught by Moretto.
While modified Moretto does not specifically teach the limitation that the quantifying of glucose and other analytes occurs in 15 minute intervals (claim 19) or intermittently (claim 15), one of ordinary skill in the art would recognize that the time of measurement of the glucose and other analytes  is an optimizable variable dependent on the desired degree of control of protein glycation and glycosylation. As noted supra, Moretto teaches time intervals that  of 1, 5, 10, 20 and more minute intervals between testing. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the measurement of the time interval for the quantification of glucose and other analytes, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Moretto does not teach that the glycation of a fusion protein is controlled adjusting the glucose concentration to about 1 g/L to about 8.0 g/L (claim 44 depending from claim 26).
Moretto teaches controlling the glycation of a Fc-fusion protein  by keeping the glucose level at 0.5 g/L while also controlling the level of lactate in an HEK293  cell culture method (Example 5, beginning at page 64 and the top of page 66). Moretto teaches that the method of Example 5 limits lactate accumulation in a HEK293 cell culture process in fed-batch mode bioreactors which historically accumulate lactate throughout the culture. 
Moretto teaches that the method of Example 5 limits lactate accumulation in a HEK293 cell culture process in fed-batch mode bioreactors which historically accumulate lactate throughout the culture. Thus, the limitation of lactate is applied to HEK 293 cells which exhibit this negative impact of lactate. In Example 1 which uses CHO DG44 cells, the low glucose control run resulted in a lower peak lactate concentration  while the high glucose condition did not have a significant impact on the lactate profile (page 48, lines 17-19). Thus, from this disclosure, the ordinary artisan would reasonably conclude that the lactate  concentration in the cell culture was not an issue in Example 1 due to the use of the Raman feedback control method with CHO DG44 cells  and not KEK 293 cells. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the production of the Fc fusion protein in the CHO DG44 cells as in the method of Example 1 of Moretto where the concentration of glucose is 2.0 g/l. The ordinary artisan would have been motivated to do so because the method of Example 1 produces recombinant  proteins without the need to measure lactate concentrations. The ordinary artisan would have had a reasonable expectation that one could carry out the method to minimize glycation of an Fc-fusion protein in a DG44 CHO cell by the method of Example 1 in Moretto because Moretto successfully accomplishes this with a humanized antibody in DG44 CHO cells using a duty cycle feedback to control the glucose concentration  at a pre-defined set point at 2 g/L by providing a steady state does of nutrients continuously over time near or at the rate the nutrients are taken up or consumed by cells in the culture  medium.
Claims 1-3, 5-24, 26, 27, 39-42 and 44-47   are rejected under 35 U.S.C. 103 as being unpatentable over Moretto et al. (WO 2016/196315; cited in the IDS filed 1/6/2019; published 08 December 2016 and priority to 29 May 2015 and 04 March 2015) in view of Rives (US 9290568),  as evidenced by Kaufmann et al. (US 20130177919) and Culka et al. (Spectrochimica Acta Part A (2010) 77: 978-983),  as applied to claims 1-3, 5-24, 26, 27 and 44-47, in further view of Betty et al. (Anal. Chem. (1977) 49(2): 351-352).
The disclosure of Moretto as modified by Rives is discussed supra.
Moretto further teaches at page 28 that raw spectral data is collected from the bioreactors and are exported from a Raman probe configured for real-time measurement of Raman spectral data. Mathematical preprocessing including first derivative Savitzky-Golay smoothing  with 15cm-1 point spacing (e.g., point smoothing) followed by Standard Normal Variate polynomial algorithm and mean-centering (page 28, lines 6-20, claim 39, in part). Point spacing is used to suppress noise in the spectral features (page 68, lines 10-14).
A multivariate calibration using partial least squares (PLS) regression. Glucose feeding can be controlled by PLS model predictions (page 5, line 31 to page 6, line 5). Figures 2 A-F show off-line measured date from Raman PLS model calibration batch for glucose, lactate and other variables (page 14, lines 9-12). The PLS Raman model was successful in predicting glucose and lactate concentrations though the duration of the funds with high fidelity (page 68, lines 1-10; claim 40) 
Moretto teaches that a culture component such as glucose is measured using Raman and the raw data is collected and transmitted to a model application system. Form the system and data treatments the predictive  PLS model is applied to the raw spectra and peaks are analyzed  to give the predicted culture component. The prediction is sent to the bioreactor interface for input into an algorithm which determined the consumption rate and calculates the rate at which feed must be added in order to maintain  a specific concentration. This disclosure is reasonably  interpreted to mean the final concentration since it is concentration at which the analyte must be maintained in the culture to maintain optimal culture conditions (claim 41). 
At page 62, J is defined as the concentration delta (g/L) which is the difference between the target component and the Raman measured values (claim 42).
As noted supra Moretto teaches that the first derivative Savitzky-Golay point smoothing  is done with 15cm-1 point spacing which was found to be a comprise between noise suppression and attenuation of narrow spectral features (page 68, lines 10-14). 
Moretto does not each that the point spacing is 21cm-1 (claim 39).
Betty evaluates the frequency and  response characteristic of 7- and 21-point  Savitzky-Golay filter functions which are shown in Figures 1 and 2. Plots of the functions are shown in columns a and b with the frequency response plots shown in columns b and d.  The vertical axis is amplitude of the Fourier transform and the horizontal axis is frequency. (page 351, second paragraph, left column). As can be seen from the graphs, the 21-point plots for columns b (7-point) and d (21-point) show that the 21-point-based manipulation shows a smoother function with the amplitude of the curve more closely approaching zero. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the point spacing to 21cm-1 in the point spacing for curve smoothing of modified Moretto. The ordinary artisan would have been motivated to do so because the greater number of points taken results in a smoother smoothing curve that more closely approaches zero which reasonably  results in a better signal  to noise ratio.
Response to Arguments
Applicant summarizes the rejection over Morrow and the supporting references (pages 8-9 of the Remarks). Applicant asserts that a prima facie case of obviousness has not been made.
Applicant recites the limitations of claims 1 and 26 with emphasis on providing steady-state addition of a dose of nutrients continuously over time near or at the rate the nutrients are taken up or consumed by the cells in the culture medium (pages 9-10 of the Remarks).
Applicant notes the disclosure of Moretto teaching (page 64, lines 9-21) that “excess glucose can lead to increased lactate production through increased glycolytic activity” and that one potential approach is to limit cellular lactate production by controlling the level of glucose in the cell culture. Applicant asserts that Moretto teaches away from the use of “controlled continuous feeding of glucose” because Moretto teaches that this approach fails to rapidly respond to changing glucose uptake rates which leads to a less robust or inconsistent process. Applicant refers to MPEP 2143.03(VI) to cite that a prior art reference must be considered in its entirety. 
Applicant puts forth that Moretto teaches away from the use of Raman spectroscopy because it is not sensitive enough to monitor the low glucose of <0.25 g/L necessary to halt lactate accumulation in mammalian cell culture which is known to negatively impact performance and impede production of therapeutic protein (page 65, lines 11-15). Applicant then notes that Moretto solved this problem using a closed loop control system in addition to glucose concentrations as the feedback variable base on the response of the desired output (lactate concentration; page 65, lines 11-15).
Applicant asserts that reading Moretto in its entirety that the ordinary artisan would not have had the rationale to design a method which does not require quantification of lactate accumulation as recited in the present claims. Applicant asserts that Moretto demonstrate that a low glucose control concentration along results in reduced culture viability over time (page 47, lines 28-29, lines 9-12). Applicant cites Moretto at page 6, lines 8-12 to note that automated control of lactate by restricted glucose feeding can lead to improvements in cell culture.
Applicant argues that one of ordinary skill in the art would appreciate that the methods of Moretto were designed to function drastically differently  than the claimed method and that modification of Moretto to overcome these difference would be counterproductive and would require substantial trial and error to achieve. 
Applicant points to various sections of Moretto where Moretto teaches that tying glucose feeds to the level of lactate leads to significant differences in cell culture results (page 5, lines 24-27). Applicant asserts that Moretto’s exemplified online Raman system was specifically designed to stop all glucose feeding when the  lactate concentration exceeded a predetermined set point and to start glucose feeding only when a lactate concentration fell below the set point and did not provide a continuous feeding of nutrient such as glucose. Applicant concludes that using a controlled continuous feeding of glucose is not sufficient to achieve Moretto’s principle of operation  to control lactate production.
Applicant argues that Moretto’s description and exemplified efficacy of a closed loop controller that adjusts the input of glucose feed in response to lactate concentrations would not lead one skilled in the art to modify such teaching to arrive at the claimed method to provide a continuous nutrient feed to maintain  steady state concentrations  of nutrients in the cell culture medium as recited in the present claims (Remarks, page 14).
Applicant argues that the selection of the glucose set point of 0.5 g/L was critical to Moretto’s principle of operation to control cellular lactate production and that the close loop controller example would not lead the skilled artisan to the present claims to ho higher in the steady state nutrient levels which are claimed as about 1 g/L to about 10 g/L (Remarks, page 14).
Applicant asserts that even if one skilled in the art would be motivated to do so, one skilled in the art would not has a reasonable expectation of success with such modification because it fundamentally alters the nature of the method of Moretto. Applicant asserts that such a modification to provide a continuous nutrient supply to maintain steady state concentrations of nutrients in the cell culture medium at a predefined set point of about 1 g/L to about 10 g/L would likely render the method unsatisfactory for its intended purposes because it would not stop all glucose feeding when lactate concentrations exceeded a predetermined set point as exemplified by Moretto to achieve efficacy (Moretto page 6, lines 8-12). 
Applicant again points to MPEP 2143.01(VI) regarding proposed modifications that would render the prior art invention  unsatisfactory then there is no suggestion or motivation to make the proposed modification (Remarks, top of page 15).
Applicant concludes that the requisite modification of the teachings of Moretto requires modifications of the very step that is critical to its operation. Applicant puts forth that the skilled artisan would not have the rationale to modify the very step of  the cited art that is taught to be fundamental and critical to the operation thereof. Applicant concludes that there is no reasonable expectation of success.

Examiner Response
Applicant’s arguments have been considered but they are not persuasive. While Moretto does teach the analysis of glucose to control the lactate concentration, Moretto teaches in Example 1 (beginning at page 44) a Raman-based process to control the level of glycation of a therapeutic antibody in CHO cells (pages 44-46). Using an in situ Raman probe, the concentration of glucose was monitored and using the feedback control method, the percent glycation was reduced from about 9% to about 4% by controlling the glucose concentration to 2 g/L (page 45, lines 19-21). The culture conditions are described at pages 51-52. Moretto teaches that when glucose was to be continuously fed based on Raman feedback control, 200 g/L glucose was used to a target culture concentration  of 2 g/L (page 52, lines 5-10).
Further regarding continuous addition of the glucose nutrient, Moretto teaches that the glucose is supplied at a constant fashion to the cell culture with no interruptions over a culture period and at a sufficient rate to maintain target glucose levels (e.g. predefined set points). Moretto teaches that the glucose is added continuously to the culture at one or more rates. The glucose is supplied continuously but the rate is changed periodically to adapt to fluctuations in glucose consumption and demand (page 9, lines 16-20).
Thus, the invention with regard to the minimization of glycation by continuous glucose feeding monitored by duty cycle feedback to maintain a steady state of the glucose analyte at a predetermined set point of from about 1 g/L to about 10 g/L is taught by Moretto. From this embodiment there is no teaching away because Moretto successfully carries out this embodiment of glycation minimization which does not rely on the minimization of lactate concentration in the cell culture.
In Example 1, Moretto successfully monitors the glucose concentration to maintain it at 2 g/L in the cell culture. Moretto teaches at page 9, lines 18-20 that continuous feeding of glucose can be changed to periodically adapt to fluctuation in glucose consumption and demand. Thus, while Moretto does make the statement regarding the sensitivity of Raman spectroscopy  to glucose at low concentrations, this appears to be in the context of Example 5 which is the controlled loop experiment. Applicant bases arguments on disclosure related only to this example. This example is directed to glucose and lactate monitoring. Moretto makes it clear that is  one embodiment of his disclosure while using just glucose analysis to minimize glycation is another embodiment of the disclosure (see Example 1 pertaining only to monitoring glucose to minimize glycation and page 7, line 21 to page 8, line 5).
	Regarding Applicant reliance of Moretto at page 6, Moretto teaches that “[I]n some embodiments, accumulation of lactate in mammalian cell culture negatively impacts culture performance, impeding production of therapeutic proteins” (lines 27-30). Thus, the monitoring of lactate and glucose is an embodiment and does not drive all embodiments. Moretto teaches that the method of Example 5 limits lactate accumulation in a HEK293 cell culture process in fed-batch mode bioreactors which historically accumulate lactate throughout the culture. Thus, the limitation of lactate is applied to HEK 293 cells which exhibit this negative impact of lactate. In Example 1 which uses CHO DG44 cells, the low glucose control run resulted in a lower peak lactate concentration  while the high glucose condition did not have a significant impact on the lactate profile (page 48, lines 17-19). Thus, from this disclosure, the ordinary artisan would reasonably conclude that the lactate  concentration in the cell culture was not an issue in Example 1 due to the use of the Raman feedback control method with CHO DG44 cells. 
Regarding Applicant assertion that Moretto’s exemplified online Raman system was specifically designed to stop all glucose feeding when the  lactate concentration exceeded a predetermined set point, again this disclosure is related to an embodiment where lactate and glucose are monitored as in Example 5 using HEK 293 cells.
Therefore, as Moretto does not teach away from the claimed invention because Moretto successfully carries out glycation minimization by continuous  glucose feeding at a steady-state concentration which is controlled by Raman analysis of glucose using a duty cyle feedback with a predetermined set point of 2 g/L.
Applicant Argument
Applicant assess the supporting references starting at the bottom of page 15 of the Remarks.
Applicant puts forth that Betty fails to cure the alleged deficiencies of Moretto because Betty is directed to teaching the frequency response characteristics for Savitzky-Golay filter functions. Applicant asserts that Betty is completely silent regarding the claim limitations of claims 1 and 2 related to “adjusting with a duty cycle feedback ….. 1.0 to 30 percent” (pages 15 to 16 bridging).
Applicant summarizes Koncilja and asserts that the reference merely exemplifies fed-batch cell culture modes with which nutrients such as glucose were added in multiple boluses and were not provided continuously. Applicant asserts that Koncilja  provides not motivation  regarding the claim limitations of claims 1 and 2 related to “adjusting with a duty cycle feedback ….. 1.0 to 30 percent” (middle of page 16).
Applicant summarizes Yang and asserts that the reference teaches the effect of ammonium chloride on a culture of CHO cells transfected with the human EPO gene and notes that nutrients were not provided continuously. Applicant asserts that Yang  provides no motivation  regarding the claim limitations of claims 1 and 2 related to “adjusting with a duty cycle feedback ….. 1.0 to 30 percent” (middle of page 16).
Applicant summarizes Culka teaching the use of Raman to detect biomarkers in outdoor conditions and asserts that the reference provides no motivation  regarding the claim limitations of claims 1 and 2 related to “adjusting with a duty cycle feedback ….. 1.0 to 30 percent” (middle of page 16).
Applicant summarizes Rives and asserts that Rives exemplified fed-batch cell culture production in which glucose is added in multiple discrete boluses and not provided continuously. Applicant asserts that Rives provides no motivation  regarding the claim limitations of claims 1 and 2 related to “adjusting with a duty cycle feedback ….. 1.0 to 30 percent” (middle of page 16).
Applicant summarizes Weik regarding the secretion of FcEPO fusion proteins. Applicant asserts that Weik provides no motivation  regarding the claim limitations of claims 1 and 2 related to “adjusting with a duty cycle feedback ….. 1.0 to 30 percent” (middle of page 16).
Examiner Response
Weik, Koncilja and Yang are no longer cites. Therefore, Applicant’s arguments regarding these references are moot.
Betty is cited to demonstrate the obviousness of claim 39 with regard to increase the point spacing to 21cm-1 in the point spacing for curve smoothing of modified Moretto
Culka is an evidentiary reference to demonstrate that asparagine can be detected by Raman spectroscopy.
Rives is cited to make obvious the additional  determination of  the level of asparagine and glutamine to optimize a nutrient feeding strategy for asparagine and glutamine to result in optimal glycosylation of a fusion protein such as an antibody  in the method of Moretto.
Applicant Argument
Applicant argues asserts that the examples in the specification show that unexpected advantages of using real time spectroscopy to monitor process variables within the cell culture continuously and to use automated feedback controllers to maintain the process variables at a predetermined set points or maintain within the cell culture continuously  and to use automated feedback controllers to maintain the process variables at predetermined set points or maintains a specific feeding protocol that delivers variable amounts of agent to the bioreactor to maximize bioproduct quality. 
Applicant points to Figure 3 to assert that the Raman analyzer and the chemometric model can predict nutrient concentration values within the off line analytical methods variability. Applicant asserts that in situ Raman spectroscopy and chemometric modeling according to the methods of the present invention provide accurate measurement  of nutrient concentration values. 


Examiner Response
This is not an unexpected result because Moretto teaches that the PLS Raman model was successful in prediction both glucose and lactate concentration through the duration of the runs with high fidelity (page 69, lines 1-10).
Applicant Argument
Applicant points to Figure 4 to assert that the noise reduction filtering  of the predicted nutrient values increases the robustness of the overlap feedback control system. Applicant points to Figure 5 to assert that the adjustment  in filtered nutrient process values results in a successful response from the feedback controller when a shift in nutrient is observed.
Examiner Response
Moretto uses point spacing to suppress noise in the spectral features (page 68, lines 10-14) which would reasonably  increase the robustness of the overlap feedback control system and results in a successful response from the feedback controller when a shift in nutrient is observed because the spectral lines will not have the interference of noise.
Applicant Argument
Applicant points to Figure 6 and Table 1 which shows that the greater the glucose concentration the greater the amount of PTM. Figure  7 and Table 3 further show that glucose concentration can be accurately adjusted during a shift in pre-defined set points. Figure 8 and Tables 4 and 5 demonstrate that antibody production is unaffected by either method. Figure 9 shows that lower exposure to nutrient  results in a decrease in PTM. Figure 10 shows that the methods of the present invention are able to provide reduced steady state concentrations of glucose. Figure 11 shows that the methods can reduce PTM by as much as 50% compared to a bolus feed strategy. 
Examiner Response
Regarding Figures 6 and 9, it is not unexpected that a lower glucose concentration would result in lower PTM and a higher glucose concentration would result in a higher PTM since either less or more, respectively, glucose is present to glycate the protein. 
Regarding Figure 7, this effect is reported by Moretto. Moretto teaches that regulation of the glucose level comprises decreasing the amount and/or frequency of glucose supplied to the cell culture when the glucose levels are above the set point. Likewise, the glucose amount and/or frequency of glucose supplied can be increased with the glucose levels are below the set point. The regulation comprises maintaining of the amount and/or frequency of glucose supplied to the cell culture when steady state glucose levels are within 0.15 g/L, within 0.25 g/L, within 0.4 g/L or within 0.5 g/L (page 8, lines 6-13). 
Regarding Figure 8, it is noted that the production is the same if the method is carried out by bolus or continuous feeding of glucose. That is, there is no dependence on the feeding conditions on the production of  the antibody titer produced by the cells . it is noted that the specification provides no data on any difference in glycation based on bolus vs. continuous nutrient feed.
Regarding Figure 10, Moretto teaches that regulation of the glucose level comprises decreasing the amount and/or frequency of glucose supplied to the cell culture when the glucose levels are above the set point. Likewise, the glucose amount and/or frequency of glucose supplied can be increased with the glucose levels are below the set point. The regulation comprises maintaining of the amount and/or frequency of glucose supplied to the cell culture when steady state glucose levels are within 0.15 g/L, within 0.25 g/L, within 0.4 g/L or within 0.5 g/L (page 8, lines 6-13). 
From Moretto the ordinary artisan would reasonably expect that controlling the glucose level at a steady stand will reduce PTM glycation by using predicted glucose concentrations to accurately adjust a shift in pre-determined set points of a nutrient. Thus, the ordinary artisan would reasonably expect that a greater glucose concentration would result in a higher percentage of post-translational modification and that a lower due to maintenance at a steady state level would results  in a decrease in PTM. 
Regarding Figure 11, this is a comparison between bolus and the use of bolus feeding or feedback control.  The Figure resulting from this experiment does not indicate that the comparison has anything to do with continuous feeding of glucose or any other nutrient.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 40-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas that are a judicial exception without significantly more. 
	Claim 40 depends from claim 39 where the method further performing chemometric modeling on the filtered spectral data using PLS regression model which correlates peaks within the filtered spectral data to offline measurements of the one or more analytes to determine a predicted concentration value of the one or more analytes. Performing chemometric modeling is a mathematical relationship and relationship which is an abstract idea.
Claim 41 depends from claim 39 and comprises applying a signal processing technique to the predicted concentration value of the one or more analytes to obtain a final concentration value of the one or more analytes. Applying a signal processing technique  is a mathematical relationship and relationship which is an abstract idea.
Claim 42 depends from claim 40 or 41 and further comprises providing the predicted concentration value and/or the final concentration value of the one or more analytes to an automated feedback controller to calculate the difference between (i) a predefined set point and the predicted concentration value of the one or more analytes, and/or (ii) a predefined set point and the final concentration value of the one or more analytes. These comparisons are either mathematical concepts or mental activities that are also abstract ideas.
This judicial exceptions are not integrated into a practical application because the results of these abstract ideas are not used for a physical step.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these limitations are taught by Moretto supra.
Therefore claims 40-42 do not recite patent eligible subject matter.



Applicant Argument
Applicant argues that the amendments to independent claim 1 which was not included in this rejection and from which claims 40-42 depend directly or indirectly have rendered the foregoing rejection moot.
Examiner Response
Applicant’s argument is not persuasive because the steps of claim 40-42 which are directed to abstract ideas occur after the adjusting step which is the last physical step of the claim. The limitations of  claim 40-42 are not integrated into a practical application because the results of these abstract ideas are not used for a further physical step.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653